FILED
                            NOT FOR PUBLICATION                             MAR 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10049

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00455-LDG

  v.
                                                 MEMORANDUM *
MATTHEW RIDGE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Lloyd D. George, District Judge, Presiding

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Matthew Ridge appeals from the district court’s judgment and challenges the

151-month sentence imposed following his guilty-plea conviction for distribution

of cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C). We dismiss.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ridge argues that the district court improperly determined that he was a

career offender under the Guidelines. The government contends that Ridge’s

appeal is barred by a valid appeal waiver. We review de novo whether Ridge has

waived his right to appeal. See United States v. Watson, 582 F.3d 974, 981 (9th

Cir. 2009). Ridge contends that the appeal waiver should not be enforced because

at his sentencing hearing the district court advised him that he had waived his right

to appeal, but that he retained limited appellate rights, including the right to appeal

an illegal sentence. The district court’s qualified advisement did not invalidate the

appeal waiver. See id. at 987-88.

      DISMISSED.




                                           2                                     12-10049